 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HARRISON BURTON,                                  No. 2:13-cv-2123 DB P
12                        Plaintiff,
13           v.                                         ORDER
14    F. FOULK, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 12, 2018, plaintiff filed a motion to compel, regarding his request for

21   production (“RFP”). (ECF No. 28). On November 2, 2018, defendants filed an opposition to

22   plaintiff’s motion. (ECF No. 30). For the reasons stated below, the court shall deny plaintiff’s

23   motion to compel in its entirety.

24   I.     RELEVANT FACTS

25          On October 2, 2015, plaintiff filed a second amended complaint (“SAC”). (ECF No. 15).

26   In it, plaintiff lodged claims of retaliation and excessive force against defendant Chenoweth. (See

27   id. at 10-11; see also ECF No. 18 at 5 (court identifying viable claims made by plaintiff)).

28   ////
                                                        1
 1          The SAC asserts that in June 2011, Chenoweth retaliated against plaintiff in violation of

 2   his rights when he told plaintiff that if he went to the law library, he would be written up with a

 3   rule violation report. (See ECF No. 15 at 10). Thereafter, plaintiff was denied law library

 4   privileges for months until a February 2012 court order directed the prison to give plaintiff access

 5   to the law library. (See id. at 10-11).

 6          Defendants filed their answer on June 7, 2018, and on July 6, 2018, a discovery and

 7   scheduling order issued. (ECF Nos. 24, 25). The instant motion to compel was filed on October

 8   12, 2018 (ECF No. 28), and on November 2, 2018, defendants filed their opposition. (ECF No.

 9   30). The motion is fully briefed and ready for review.

10   II.    PLAINTIFF’S MOTION TO COMPEL

11          Plaintiff’s motion states that Chenoweth failed to fully produce information regarding his

12   alleged prior misconduct. (See ECF No. 28 at 1-3). Plaintiff asserts that this information is

13   relevant and/or admissible because it may show that Chenoweth had a motive to be hostile to

14   prisoners and/or had the intent to harm prisoners who are outspoken. (See id. at 2-3). Plaintiff

15   asserts that this information may also show that Chenoweth acted with the requisite intent to

16   support a damage award. (See id. at 3, 6). He contends that the fact that such information was

17   not public record does not protect it from discovery under federal law. (See id. at 6).

18          Plaintiff asserts that his need for this is compelling and outweighs the policies favoring

19   secrecy. (See ECF No. 28 at 5). Also, to the extent that High Desert State Prison’s (“HDSP”)

20   personnel manager, S. Campbell has also asserted a “self-critical analysis” privilege,1 plaintiff
21   argues that it should be given limited application and not be applicable to underlying facts or

22   routine internal review of matters related to safety concerns. (See id. at 5).

23          The motion objects to the declaration of personnel manager S. Campbell, which asserts

24   the official information privilege in support of defendants’ responses to plaintiff’s requests for

25   production. (ECF No. 28 at 1). Plaintiff contends that when asserting the privilege, Campbell is

26
27   1
       It is unclear to what plaintiff is referring in personnel manager Campbell’s declaration when
     plaintiff references a “self-critical analysis privilege.” A review of Campbell’s declaration does
28   not appear to mention this. (See ECF No. 30 at 11-15) (Campbell’s declaration).
                                                           2
 1   obligated to prove that the information requested is, in fact, privileged. (See id. at 2).

 2          Finally, plaintiff complains that manager Campbell asserts in his declaration that

 3   plaintiff’s pro se and prisoner status prevent him from producing the requested information. If so,

 4   plaintiff’s prisoner status makes it “impossible” to take discovery adequately. (See ECF No. 28 at

 5   7). Consequently, plaintiff asks the court to appoint counsel for him for the limited purpose of

 6   discovery. (See id. at 7).

 7   III.   DEFENDANTS’ OPPOSITION

 8          In response, defendants state that plaintiff has failed to identify which of Chenoweth’s

 9   responses are problematic. (ECF No. 30 at 2). Nonetheless, defendants infer that plaintiff takes

10   issue with Chenoweth’s responses to RFPs, numbers 1, 4, and 6. (See ECF No. 30 at 2-6).

11           Defendants make the following arguments: (1) Chenoweth has identified each specific

12   objection and the reasoning behind it; (2) Chenoweth has asserted the official information

13   privilege and in support of it, has submitted the requisite declaration; (3) some of plaintiff’s

14   requests – e.g., the ones that request information regarding prior or subsequent “assaults” by

15   Chenoweth, – are too ambiguous; (4) other requests – e.g., ones in which plaintiff requests

16   documents indicating that Chenoweth misused force in the past – are irrelevant because they are

17   inadmissible to the extent they would be used to impeach defendant Chenoweth’s character; (5)

18   grievances and complaints filed against Chenoweth would be more prejudicial than probative as

19   inmates’ claims are subjective and not necessarily substantiated; (6) it is unclear how plaintiff

20   will utilize the documents, and their potential distribution to the inmate population could lead to
21   Chenoweth being targeted; (7) plaintiff’s request(s) cover a wide range of documents and

22   information over a period of six years and plaintiff has not indicated why any of it would be

23   relevant to his action; (8) plaintiff has already received some of the information requested – e.g.,

24   information regarding Chenoweth’s training – via interrogatories.

25          Therefore, production of similar information in document form would be duplicative, and

26   (9) the production of the responsive documents plaintiff has requested, would have to be heavily
27   redacted in order to avoid giving plaintiff any sensitive information about Chenoweth. (See ECF

28   No. 30 at 2-6).
                                                         3
 1   IV.    APPLICABLE LAW

 2          A.    Federal Rule of Civil Procedure 37(a)(3)(B): Failure to Cooperate in Discovery

 3          Federal Rule of Civil Procedure 37(a)(3)(B)(iii)-(iv) states:

 4               (a) Motion for an Order Compelling Disclosure or Discovery.
 5                   ....

 6                (3) Specific Motions.
                      (B) To Compel a Discovery Response. A party seeking discovery may
 7          move for an order compelling an answer, designation, production, or inspection.
            This motion may be made if:
 8
                          ....
 9
                           (iv) a party fails to produce documents or fails to respond that
10          inspection will be permitted – or fails to permit inspection – as requested under
            Rule 34.
11

12   Fed. R. Civ. P. 37(a)(3)(B)(iii)-(iv).
13          B.    Federal Rule of Civil Procedure 26(b)(1)-(2): Scope of Discovery
14          The scope of discovery in federal cases is governed by Federal Rule of Civil Procedure
15   26(b). The current Rule states in relevant part:
16
            (b) Discovery Scope and Limits.
17
                (1) Scope in General. Unless otherwise limited by court order, the scope of
18          discovery is as follows: Parties may obtain discovery regarding any nonprivileged
            matter that is relevant to any party’s claim or defense and proportional to the needs
19          of the case, considering the importance of the issues at stake in the action, the
            amount in controversy, the parties’ relative access to relevant information, the
20          parties’ resources, the importance of the discovery in resolving the issues, and
            whether the burden or expense of the proposed discovery outweighs its likely
21          benefit. Information within this scope of discovery need not be admissible in
            evidence to be discoverable.
22

23               (2) Limitations on Frequency and Extent.
                     ....
24
                    (C) When Required. On motion or on its own, the court must limit the
25          frequency or extent of discovery otherwise allowed by these rules or by local rule if
            it determines that:
26
                        (i) the discovery sought is unreasonably cumulative or duplicative, or
27          can be obtained from some other source that is more convenient, less burdensome,
            or less expensive;
28
                                                        4
 1                       (iii) the proposed discovery is outside the scope permitted by Rule
             26(b)(1).
 2
     Fed. R. Civ. P. 26(b)(1), (2)(c)(i), (iii).
 3
             Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than
 4
     it would be without the evidence; and (b) the fact is of consequence in determining the action.”
 5
     Fed. R. Evid. 401. Relevancy to the subject matter of the litigation “has been construed broadly
 6
     to encompass any matter that bears on, or that reasonably could lead to other matter that could
 7
     bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S.
 8
     340, 351 (1978). Relevance, however, does not establish discoverability. In 2015, a
 9
     proportionality requirement was added to Rule 26. Under the amended Rule 26, relevance alone
10
     will not justify discovery. Discovery must also be proportional to the needs of the case.
11
             A party seeking to compel discovery has the initial burden to establish that its request is
12
     proper under Rule 26(b)(1). If the request is proper, the party resisting discovery has the burden
13
     of showing why discovery was denied, and they must clarify and support their objections.
14
     Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). General or boilerplate
15
     objections, without explanation, are not prohibited but are insufficient as a sole basis for an
16
     objection or privilege claim. Burlington Northern & Santa Fe Ry. v. United States Dist. Court,
17
     408 F.3d 1142, 1149 (9th Cir.2005).
18
     V.      DISCUSSION
19
             1.    Plaintiff’s RFP 1
20
             In RFP 1, plaintiff requests any and all grievances, complaints, or other documents
21
     received by defendants concerning the mistreatment of inmates by Chenoweth. (ECF No. 28 at
22
     25). The court agrees with defendants’ argument that this request is overbroad and is not relevant
23
     to either party’s claims or defenses. (See ECF No. 30 at 3, 18).
24
             Plaintiff must show that Chenoweth’s adverse action chilled the exercise of plaintiff’s
25
     First Amendment rights. See generally Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.
26
     2005). A finding of excessive force requires plaintiff to show that the force Chenoweth used
27
     when he sprayed plaintiff with pepper spray was done maliciously and sadistically to cause harm.
28
                                                        5
 1
     See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (brackets added) (referencing Whitley v.
 2
     Albers, 475 U.S. 312 (1986)).
 3
            Acquiring documents from all four defendants that include any and all grievances,
 4
     complaints or other documents received by them or their agents at HDSP that are related to
 5
     Chenoweth’s mistreatment of other inmates will not help plaintiff solidify his First Amendment
 6
     claim. This is because they will not show that Chenoweth pepper sprayed plaintiff because
 7
     plaintiff had engaged in protected conduct of say, for example, plaintiff filing grievances.
 8
            Obtaining these documents from all four defendants will not help plaintiff prove his
 9
     excessive force claim, either. This is because these documents will not establish that when
10
     Chenoweth used pepper spray on him, he did so maliciously and sadistically. Finally,
11
     Chenoweth’s prior bad acts may not be used to prove up plaintiff’s claim that he acted badly
12
     when he interacted with plaintiff that day. See generally Fed. R. Evid. 404(b).
13
            Furthermore, plaintiff has more convenient, less burdensome and less expensive means to
14
     show that Chenoweth’s actions towards him were malicious and not a mistake. For example, he
15
     could collect declarations from witnesses like the wheelchair-bound cellmate who was with him
16
     when the pepper spray incident occurred. Plaintiff may also obtain sworn declarations from other
17
     witnesses who observed Chenoweth mistreating plaintiff at other times.
18
            In sum, because plaintiff’s RFP 1 is overbroad and is not relevant to plaintiff’s retaliation
19
     and excessive force claims, and because there are less burdensome ways for plaintiff to show that
20
     Chenoweth’s treatment of plaintiff was not a mistake, plaintiff’s motion to compel documents
21
     requested in his RFP 1 must be denied.
22
                  2. Plaintiff’s RFP 4
23
            Plaintiff’s RFP 4 which asks for any logs, lists or other documentation reflecting
24
     grievances filed by HDSP inmates from March 29, 2012, to the date of defendants’ response to
25
     plaintiff’s production requests (see ECF No. 28 at 25) is not relevant to plaintiff’s retaliation and
26
     excessive force claims and is overly broad. It is overbroad because the request falls outside the
27
     scope of plaintiff’s retaliation and excessive force claims against Chenoweth. Indeed, the forced
28
                                                        6
 1
     production of all grievances filed at HDSP during the requested period would yield grievances
 2
     related to anything from inmates not receiving their mail to inmates’ complaints about medical
 3
     treatment which, arguably, should remain private.
 4
             In addition, the request is not relevant because the production of these documents is not
 5
     likely to have the tendency to make Chenoweth’s retaliation against plaintiff or his use of
 6
     excessive force against him more probable than it would be if these documents were not
 7
     produced. See generally Fed. R. Evid. 401 (stating relevant evidence standard. For these reasons,
 8
     plaintiff’s motion to compel documents requested in RFP 4 will be denied.
 9
                    3. Plaintiff’s RFP 6
10
             Plaintiff’s RFP 6 asks for any and all records of training related to the use of force that has
11
     been provided to defendants from the date that each defendant became a prison employee. (See
12
     ECF No. 28 at 25). Chenoweth asserts that the request is overbroad and not relevant and that the
13
     information in his personnel files is protected by the official information privilege. (See ECF No.
14
     30 at 5, 19-20). In addition, defense counsel declares that plaintiff has already received
15
     information related to Chenoweth’s use of force training via his responses to plaintiff’s
16
     interrogatories. (See id. at 5-6).
17
             The record shows that Chenoweth has already provided some information to plaintiff
18
     regarding whether he has had use of force training. Defense counsel attests to this. (See ECF No.
19
     30 at 7). In addition, a review of Chenoweth’s responses to plaintiff’s Interrogatory No. 11,
20
     indicates that when asked to “[i]dentify by name, date, duration, title and location any training [he
21
     has] received concerning [CDCR] polices and procedures on the use of force in administering
22
     pepper spray” (see id. at 28) (brackets added), Chenoweth responded as follows: “I was trained
23
     on the use of force policies at the correctional academy, and I receive annual training on use of
24
     force policies, including different use of force options, per department procedures and practice.”
25
     (Id. at 28).
26
     ////
27
     ////
28
                                                         7
 1             Plaintiff has not filed a reply indicating why Chenoweth’s response to Interrogatory No.

 2   11 regarding the extent of his use of force training is not sufficient and why actual documents

 3   verifying that he has been trained in the use of force are needed instead. For these reasons, the

 4   court finds that plaintiff’s motion to compel the production of documents in RFP 6 should be

 5   denied.

 6   VI.       CONCLUSION

 7             Plaintiff’s motion to compel the production of documents requested in RFP 1, 4 and 6

 8   should be denied for various reasons. In some instances, they are overbroad or are not relevant.

 9   In others, although they may be relevant to plaintiff’s claims, plaintiff has not stated why similar

10   discovery defendants have provided to him to date is insufficient. For these reasons, plaintiff’s

11   motion to compel will be denied in its entirety.2

12             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel, filed October

13   12, 2018 (ECF No. 28) is DENIED.

14   Dated: September 18, 2019

15

16

17

18
     DLB:13
19   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/burt2123.mtc.den

20
21

22

23

24

25

26
27
     2
       As a result, plaintiff’s request for appointment of counsel for the limited purpose of assisting
28   him with discovery (see ECF No. 28 at 7) is moot.
                                                        8
